HUMPHREYS, J. Appellant, R. C. Cranford, was indicted, tried and convicted in the Saline Circuit Court for assault with intent to kill H. W. O ’Kelly, and his punishment was fixed at one year in the penitentiary. Prom the judgment and sentence, he has prosecuted an appeal to this court. It is insisted that the court erred in admitting statements made by appellant during the summer and prior to the alleged assault on the 1st day of September, 1916, as follows: “If these scabs knew what I know they would be at home with their families.” “If those damned scabs knew what I know, they would be home with their families if they have any families.” (1) O’Kelly, who was shot, was one of a class denominated by appellant and other strikers as “scabs.” The witnesses testified that appellant made these statements to them during the summer prior to the shooting on September 1, 1916, and while a strike was on at the Bauxite Company’s plant, at Bauxite, Arkansas. The testimony was clearly admissible as tending to establish bad feeling toward a class of which O ’Kelly was a member, and a probable motive for committing the crime with which appellant was charged. (2) It is next insisted that the conrt erred in permitting witnesses to testify that a sign was put up in front of appellant’s place during the strike, in words as follows: “No scabs allowed to cross this way.” Parties referred to in the sign had been going to and from their work over a trail way across the land appellant lived on. He had called them “scab's” on several occasions and had assumed a hostile attitude toward some of them. The sign was posted in front of his place. When on the witness stand, he did not deny being the author of the sign. Under all the facts and circumstances, the objection to this testimony on the ground that the evidence did not show appellant knew, or had anything to do with putting up the sign, is not tenable. It is said, however, that it was error to admit parol proof of the inscription on the signboard. Three witnesses testified to the inscription without objection on that ground. Even if the inscription on the board were the primary and best evidence, which we doubt, it was not prejudicial error to permit the third witness to testify to the inscription, when the inscription had been sworn to by two other witnesses without objection for that reason. Castevens v. State, 79 Ark. 453; Crowley v. State, 103 Ark. 315. We doubt if the inscription comes within the rule of written instruments, but if so, this writing must have been treated as in the possession and control of appellant, if in existence, and, being in his possession, it was admissible to prove the contents by secondary evidence. The witness testified that he did not know where the signboard was, so, if lost or destroyed, it was admissible to establish the inscription by parol testimony. But it is insisted that the inscription in no way connected appellant with the crime. We think it is a circumstance tending to show animus against a class of which O’Kelly was a member and to establish a motive for the assault. Again, it is insisted that the court committed reversible error in admitting the action and performance of bloodhounds in trailing the supposed offender. Immediately after O’Kelly was shot, on the morning of September 1, 1916, guards were placed at the scene of the shooting to prevent anyone from walking over the trail. O’Kelly was removed to Bauxite, and Boh King, owner of the bloodhounds, was brought to Bauxite from Conway, arriving at the scene of shooting about ten o’clock on the same day. The dogs took up a hot trail at a hickory tree about twenty yards from where 0 ’Kelly was shot. The trail was not lost by the dogs until they arrived at appellant’s house. The dogs were let in the house and went to a” drawer of a dresser and scratched on it. The drawer was opened and five No. 12 gauge cartridges were found. The dogs then went to the north room in which a 12 gauge double-barrel shotgun was found under the bed. The right barrel had been recently fired. The dogs were then carried in an automobile to Bauxite, where they again took up the trail and located appellant in the office where he was under arrest. The dogs were of a pure strain of blood, registered, and the oldest one was a graduate of a training school for bloodhounds. Both dogs were experienced in trailing offenders of the law. The testimony showed that they were accurate, certain and reliable. (3) This court has held in two recent cases that the evidence of the performance of bloodhounds in trailing offenders is admissible when the proper foundation for the introduction of such testimony is laid. Holub v. State, 116 Ark. 227; Padgett v. State, 125 Ark. 471. Preliminary to the introduction of evidence touching the action and performance of the bloodhounds, sufficient proof was given showing that the dogs possessed qualities, training and accuracy in trailing human beings. The proper foundation was laid for the admission of this testimony. Appellant contends that the evidence is not sufficient to sustain the verdict. The question of whether appellant shot O’Kelly as alleged, was an issue of fact to he determined by the jury. A case will not be reversed on appeal if there is any legal evidence to support, the verdict. If the evidence of the action and performance of the bloodhounds were eliminated, it might he argued with some force, on motion for new trial, that the verdict was contrary to the weight of the evidence. But even then, on appeal, there would he much legal evidence left to support the verdict. When the evidence of the action and conclusion of the bloodhounds is taken in connection with all the other facts and circumstances in the case, it can be said with a degree of certainty that there is ample legal evidence to support the verdict. (4-5) Lastly, it is insisted that the case ought to be reversed because of the absence of proof of venue. The facts established that the shooting occurred within about two ’miles of the town of Bauxite. Venue may be established by a preponderance of the evidence. Direct evidence is not required. It may be proved by circumstantial evidence. The courts will take judicial notice of the location of cities and towns in the State, as well as boundaries of counties. Bauxite is in Saline County and the circumstances and direct proof, when taken together, clearly show that the crime was committed within that county. The following cases support the conclusion of the 'court that the venue in the instant case was sufficiently established. Holloway v. State, 90 Ark. 123; Lyman v. State, 90 Ark. 596; Douglass v. State, 91 Ark. 492; Farr v. State, 99 Ark. 134; King v. State, 110 Ark. 595. We find no reversible error in the record, and the judgment is therefore affirmed.